DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Claim 6 has been amended.  Claims 3-5 have been cancelled.  Claims 6-11 are pending and under examination.
Applicant's arguments, see p. 5-, filed 31 December, with respect to the , and 103 rejections of record have been fully considered and are persuasive.  The objections and rejections of 2 have been withdrawn.

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Lucas Stelling on 12 January 2022.
The application has been amended as follows: 
Remove "high-strength and corrosion-resistant" in lines 1-2, 3-4, 5, 9-10, and 24 of claim 6, line 2 of claim 10, and line 2 of claim 11.

Remove "high-strength" in lines 20 and 21 of claim 6.

Reasons for Allowance
Claims 6-11 are allowed.
The following is an Examiner's statement of reasons for allowance:
The obvious combination of CN '235 in view of US '092 is the "closest" prior art.
The obvious combination of CN '235 in view of US '092 discloses a sucker rod with a composition within the claimed chemical range.
The obvious combination of CN '235 in view of US '092 neither discloses nor suggests a preparation process comprising the following steps:
step S10: weighing the raw materials of the sucker rod according to the weight percentage; 
step S20: subjecting the raw materials for preparing sucker rod with the weight percentage to a primary refining in an electric arc furnace to obtain a first refined product, followed by a second refining of the first refined product in an argon oxygen decarburization furnace to obtain a second refined product, a third refining of the second refined product outside a ladle furnace to obtain a third refined product, and a casting the third refined product to obtain a steel ingot; 
step S30: first heating the steel ingot obtained in step S20 to 550°C to 580°C, keeping the steel ingot at 550°C to 580°C for 40 minutes to 80 minutes, heating the steel ingot to 850°C to 920°C, keeping the steel ingot at 850°C to 920°C for 50 minutes to 90 minutes, then heating the steel ingot to a final temperature of 1,160°C to 1,200°C, and keeping the final temperature of the steel ingot for 1 hour to 2.5 hours to obtain a heated steel ingot, and then taking the heated steel ingot out from a heating furnace for a rolling to obtain a sucker rod bar; 

Therefore, the obvious combination of CN '235 in view of US '092 neither discloses nor suggests the instantly claimed preparation process of claims 6-11.
Further, Applicant's amendments overcome the 35 U.S.C. 112(d) rejections of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738